SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1148
CA 15-02117
PRESENT: WHALEN, P.J., SMITH, PERADOTTO, NEMOYER, AND SCUDDER, JJ.


MICHELLE MUNGOVAN, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

DAVID MUNGOVAN, DEFENDANT-RESPONDENT.


LAWRENCE P. BROWN, BRIDGEPORT, FOR PLAINTIFF-APPELLANT.


     Appeal from an order of the Supreme Court, Onondaga County
(Martha E. Mulroy, A.J.), entered October 22, 2015. The order,
insofar as appealed from, denied the application of plaintiff for
attorney’s fees in this post judgment matrimonial proceeding.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Plaintiff, as limited by her brief, appeals from
that part of an order that denied her request for counsel fees in this
postjudgment matrimonial proceeding. Contrary to plaintiff’s
contention, considering all of the circumstances of this case,
including the nature and extent of the services that were required to
resolve the dispute and “ ‘the reasonableness of counsel’s performance
under the circumstances’ ” (McArthur v Bell, 201 AD2d 974, 974, lv
dismissed 83 NY2d 906, lv denied 85 NY2d 809; see generally DeCabrera
v Cabrera-Rosete, 70 NY2d 879, 881), we conclude that Supreme Court
did not abuse its discretion in denying plaintiff’s request for
counsel fees (see generally Wilson v Wilson, 128 AD3d 1326, 1327).




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court